                 Case 6:20-cv-00470-MC         Document 1        Filed 03/24/20    Page 1 of 8




     David P. Meyer, No. OSB 890923
 1
     Email: dpmeyer@meyerlaw.com
 2   David P. Meyer, PC
     621 SW Morrison St, Ste 1425
 3   Portland, OR 97205-3811
     Telephone: (503) 224-1096
 4
     Attorney for Plaintiff
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF OREGON
10                                           EUGENE DIVISION
11
     PATTY L. CROWLEY,                                  )
12                                                      )   Civil Action No. 6:20-cv-470
                    Plaintiffs,                         )
13          v.                                          )   COMPLAINT
                                                        )
14   WALMART, INC., a Delaware corporation,             )   Personal Injury Action (28 U.S.C. § 1332)
                                                        )
15                  Defendant.                          )   DEMAND FOR JURY TRIAL
                                                        )
16                                                      )

17          COMES NOW plaintiff Patty L. Crowley, by and through her attorney, David P. Meyer,

18   and alleges as follows:
19
                                             I. INTRODUCTION
20
            This is a civil action for personal injuries suffered by plaintiff Patty L. Crowley at
21
22   defendant Walmart’s store in Newport, Oregon, when she tripped and fell over a partially empty

23   stack base, which was being used as an endcap. Defendant Walmart’s negligence was a
24   substantial contributing factor in causing plaintiff’s injuries.
25
     ///
26
     ///
27
28   ///


     Complaint                                      1
                 Case 6:20-cv-00470-MC       Document 1       Filed 03/24/20      Page 2 of 8




                                    II. JURISDICTION AND VENUE
 1
 2          1.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332, as plaintiff is a citizen

 3   of a different state from where defendant is incorporated and has its principal place of business,
 4
     and the amount in controversy exceeds $75,000.
 5
            2.      Venue is proper pursuant to 28 U.S.C. § 1391(b) and LR 3-2, as the events giving
 6
 7   rise to this claim occurred in Lincoln County, Oregon.

 8                                             III. PARTIES
 9          3.      Plaintiff Patty L. Crowley is a resident of Deschutes County, Oregon.
10
            4.      Defendant Walmart, Inc. (“Walmart”) is a Delaware corporation, with a principal
11
     place of business in Bentonville, Arkansas, authorized to do business in Oregon, with retail
12
13   stores throughout the state.

14                                   IV. FACTUAL ALLEGATIONS
15          5.      At all material times, Walmart owned and operated approximately 5,360 retail
16
     stores in the United States, including approximately 3,570 Supercenters, which average 182,000
17
     square feet each, selling a variety of groceries, produce, baked goods, delicatessen items, dairy
18
19   products, electronics, apparel, toys and home furnishings, including a Supercenter located at 160

20   NW 25th St, Newport, Oregon (the “Newport store”).
21
     ///
22
     ///
23
24   ///

25   ///
26   ///
27
     ///
28

     Complaint                                    2
                 Case 6:20-cv-00470-MC        Document 1        Filed 03/24/20     Page 3 of 8




            6.      Walmart uses structural foam platforms known as stack bases (“stack base”), to
 1
 2   promote and display merchandise in “Action Alley,” a pathway approximately 15 feet wide that

 3   runs through Walmart stores. Stack bases are approximately 48 inches long, 48 inches wide and
 4
     5.5 inches high, as shown here:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
            7.      Walmart uses standardized steel shelving to display merchandise along the length
22
     of store aisles, which enter into Action Alley. At the end of the aisles is steel shelving
23
24   perpendicular to the aisle shelving, known as an endcap, often featuring promotional products

25   (“endcap”), as shown here:
26   ///
27
     ///
28

     Complaint                                     3
                 Case 6:20-cv-00470-MC       Document 1      Filed 03/24/20     Page 4 of 8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14          8.      Endcaps with extended shelves near the floor have side rails, labeled “A” in ¶ 7,
15   which are 18 inches high, to prevent tripping by customers exiting from an aisle into Action
16
     Alley, as shown here:
17
18
19
20
21
22
23
24
            9.       On or about October 3, 2018, plaintiff visited the Newport store with her spouse,
25
26   for the purpose of purchasing groceries and other merchandise from defendant, during a vacation

27   on the Oregon coast.
28

     Complaint                                   4
               Case 6:20-cv-00470-MC           Document 1       Filed 03/24/20      Page 5 of 8




            10.     As plaintiff turned from the soda aisle into Action Alley, her foot caught on the
 1
 2   empty corner of a stack base, being used as an endcap at the end of the soda aisle, causing her to

 3   fall to the ground and strike her knee, resulting in serious injuries to plaintiff, more fully
 4
     described herein.
 5
                                          V. CLAIM FOR RELIEF
 6
 7          11.     At all material times, defendant Walmart had a duty to make the Newport store

 8   reasonably safe for customers, including the obligation to discover any condition that created an
 9   unreasonable risk of harm to customers and either eliminate it or warn customers of the risk, so
10
     they could avoid the harm.
11
            12.     At all material times, defendant Walmart knew, had reason to know based on
12
13   other stack base related injuries at Walmart stores in the United States, or in the exercise of

14   reasonable care should have known, that empty stack bases, and particularly empty stack base
15   corners, created an unreasonable risk of harm to customers.
16
            13.     At all material times, defendant Walmart knew that partially empty stack bases
17
     used as endcaps could not be encountered with reasonable safety even if the danger was known
18
19   and appreciated by customers, but it failed to take reasonable steps to eliminate the danger by

20   using an endcap with raised side rails at the base.
21
            14.     At all material times, defendant Walmart failed to maintain the endcap, at the end
22
     of the soda aisle where plaintiff fell, in a reasonably safe condition for customers. Defendant
23
24   Walmart not only used a stack base as an endcap, but left it partially empty, increasing the risk of

25   falls by customers.
26          15.     At all material times, defendant Walmart did not warn customers of the danger
27
     associated with the partially empty stack base at the endcap of the soda aisle. There were no
28

     Complaint                                      5
               Case 6:20-cv-00470-MC           Document 1       Filed 03/24/20     Page 6 of 8




     safety cones or warning signs at or near the stack base where plaintiff fell, advising customers of
 1
 2   the risks of the empty stack base.

 3          16.      Defendant Walmart was negligent in one or more of the following particulars:
 4
                     a.     In failing to use metal shelving with raised side rails at the
 5
                     base as an endcap;
 6
 7                   b.     In using a stack base as an endcap;

 8                   c.     In failing to stock merchandise on the stack base to cover
 9                   the corners;
10
                     d.     In failing to warn customers of the empty stack base corner;
11
                     e.     In failing to restock or cover the stack base corner, when
12
13                   merchandise had sold down;

14                   f.     In failing to train employees to restock empty stack base
15                   corners, when merchandise had sold down; and
16
                     g.     In failing to train employees to conduct safety sweeps for
17
                     empty stack base corners.
18
19          17.      As described above, Walmart’s negligence, in one or more of the particulars set

20   forth above, was the proximate cause of the injuries suffered by plaintiff, some of which are
21
     permanent in nature.
22
            18.      As a result of Walmart’s negligence, in one or more of the particulars set forth
23
24   above, plaintiff suffered a left bicondylar tibial plateau fracture, resulting in valgus deformity of

25   left knee with mild collapse, chondromalacia patellae of left knee with posttraumatic
26   degenerative arthritis, double crush syndrome in left knee from lumbar radiculopathy and loss of
27
     bone density.
28

     Complaint                                     6
               Case 6:20-cv-00470-MC          Document 1        Filed 03/24/20      Page 7 of 8




            19.     As a result of the aforementioned injuries, plaintiff underwent left tibia open
 1
 2   reduction internal fixation surgery and cortisone injections, and will require hardware removal

 3   and knee replacement surgery.
 4
            20.     As a result of the aforementioned injuries, plaintiff suffered permanent injury and
 5
     loss of enjoyment of life, and will continue to suffer from pain and loss of enjoyment of life in
 6
 7   the future, all to her noneconomic damage in an amount to be determined by the jury to fully and

 8   fairly compensate plaintiff for her damages in accordance with Oregon law, but in an amount not
 9   to exceed the sum of $600,000.
10
            21.     As a result of the aforementioned injuries, plaintiff has incurred reasonable and
11
     necessary medical, hospital, doctor, therapy and rehabilitation expenses to date in the
12
13   approximate sum of $77,000, and will incur reasonable and necessary medical, hospital, doctor,

14   therapy and rehabilitation expenses in the future in the approximate sum of $80,000, all to her
15   economic damage in the approximate sum of $157,000.
16
            22.     Plaintiff reserves the right to amend this complaint at the time of trial to more
17
     completely allege her economic losses and/or to conform to proof offered at trial.
18
19          23.     Plaintiff is entitled to pre-judgment interest at the legal rate of 9% per annum for

20   her economically verifiable losses from the date of loss to the date of entry of judgment herein.
21
                                    VI. DEMAND FOR JURY TRIAL
22
            24.     Plaintiff hereby demands a jury trial as to all issues so triable as a matter of right,
23
24   pursuant to FRCP 38(b)(1) and 38(c).

25   ///
26   ///
27
     ///
28

     Complaint                                     7
               Case 6:20-cv-00470-MC          Document 1      Filed 03/24/20      Page 8 of 8




                                       VII. PRAYER FOR RELIEF
 1
 2          WHEREFORE plaintiff prays for a judgment against defendant in the sum of $757,000, for her

 3   costs and disbursements incurred herein, and for such other relief as the court finds just and equitable.
 4
            DATED: March 20, 2020.
 5
                                            DAVID P. MEYER, P.C.
 6
 7                                  By:    s/ David P. Meyer
 8                                         David P. Meyer, OSB No. 890923
                                           Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Complaint                                    8
